Citation Nr: 9924187	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to February 19, 1997, 
for a grant of service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1987 to July 
1995.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a rating determination entered in 
August 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, establishing an 
effective date of February 19, 1997, for a grant of service 
connection for lumbosacral strain and assignment of a 10 
percent disability evaluation.  The veteran has appealed for 
an earlier effective date; he has not expressed disagreement 
with the assigned rating of 10 percent. 


FINDINGS OF FACT

1.  By rating decision in August 1997, the RO granted service 
connection for lumbosacral strain, effective from the date of 
receipt of the veteran's original claim for that benefit, 
February 19, 1997.

2.  A formal or informal claim for entitlement to service 
connection for a low back disability was not received by VA 
prior to February 19, 1997.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than February 19, 1997, for a grant of entitlement to service 
connection for lumbosacral strain, have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that an intent to file a claim for a low 
back disability was manifested on her October 1995 claim (VA 
Form 21-526, Veteran's Application For Compensation Or 
Pension) and during a November 1995 VA examination.  She 
contends that her ignorance of medical terms has caused 
confusion in this case.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2).  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
Id.

Following receipt of the veteran's October 1995 claim and a 
November 1995 VA examination, in March 1996 the RO issued a 
decision concerning whether the veteran should be entitled to 
service connection for eight disabilities, including a hip 
and cervical spine condition.  In February 1997, the veteran 
submitted a notice of disagreement as to the degree of 
disability assigned for disabilities unrelated to this issue 
on appeal.  The RO accepted the February 19, 1997 notice of 
disagreement as a new claim for service connection for a low 
back disability.  Thereafter, by a rating decision in August 
1997, the RO granted service connection for lumbosacral 
strain, and an effective date for such grant was assigned as 
of the date of receipt by the RO of the veteran's February 
19, 1997 claim.

The question presented by this appeal is whether any claim, 
be it formal or informal, for service connection for a low 
back disability, was received by VA earlier than February 19, 
1997, and whether any such claim preceded or followed the 
date on which entitlement arose.

Under 38 C.F.R. § 3.155(a) (1998), an informal claim must 
identify the benefit being sought.  VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995).  Nothing in the record 
indicates any intent on the part of the appellant to apply 
for the VA benefit in question or in any way specifically 
identifies "the benefit sought," (i.e., service connection 
for a low back disability), as required by § 3.155, prior to 
the receipt of the February 1997 claim.  Also see Dunson v. 
Brown, 4 Vet. App. 327, 329-30 (1993).  The Board recognizes 
that the date of an outpatient or hospital examination or the 
date of hospital admission to a VA or uniformed services 
hospital, or the date of the veteran's admission to a non-VA 
hospital, where the veteran was maintained at VA expense, 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (1998).  While the veteran complained of 
low back pain over the sacroiliac joints as early as December 
1995, as reflect by a VA outpatient treatment record dated in 
December 1995, the cited regulation is predicated on a prior 
allowance of a claim for pension or compensation, 
disallowance of a formal claim for compensation for the 
reason that the service-connected disability is not 
compensable in degree, prior disallowance of a claim for 
compensation or pension by a retired member of a uniformed 
service due to receipt of retired pay, or prior disallowance 
of pension on the basis that the disability was not 
permanently disabling.  38 C.F.R. § 3.157(b) (1998).  In this 
case, the veteran's February 1997 claim was not pre-dated by 
an adjudication of the type cited in 38 C.F.R. § 3.157(b), 
and, as such, that regulation does not afford a basis for 
finding that a claim for service connection for a low back 
disability was filed earlier than February 19, 1997.  A 
treatment report may constitute an informal claim for some 
benefits, such as an increased rating for a condition already 
established as service-connected, but such does not apply to 
original applications for service connection where there has 
been no prior allowance or disallowance of a formal claim for 
service connection.  38 C.F.R. § 3.157; Crawford v. Brown, 5 
Vet. App. 33 (1993).

Upon a careful review of the evidence, the Board finds that 
the October 1995 claim did not express an intent to file a 
claim for entitlement to service connection for a low back 
disability.  The Board notes that the claimed disabilities on 
the October 1995 claim (box 17) were (in pertinent part) for 
a hip and a neck condition.  There was nothing reported in 
boxes 20 or 21 indicating that she was claiming entitlement 
to service connection for a low back condition.  Although the 
veteran has essentially indicated that when she wrote hip she 
meant low back (i.e., lack of knowledge of medical 
terminology), the Board notes that the November 1995 VA 
examination contains a portion pertaining to her hip, but 
contains no information, including subjective complaints, 
concerning a low back disability.  Again, there would have 
been nothing in the November 1995 VA examination indicating 
that the veteran was pursuing a claim for service connection 
for a low back disability.

The Board is aware that, in her statements and Board hearing 
testimony, the veteran has advanced arguments in addition to 
the one wherein she stated that her lack of medical knowledge 
has posed difficulties in the filing of her claim.  For 
example, she stated that a reference to "stiffness and pain" 
in the joints on her October 1995 claim "could" include the 
back.  She has also implied that because a Veterans' Service 
Organization representative filled out the October 1995 
claim, the form was not as clear as it would have been had 
she filled it out herself.  Additionally, the veteran has 
stated that a proper review of her service medical records 
would further bolster her claim that she did intend to file a 
claim for service connection for a low back disorder on her 
October 1995 claim.  She has also testified that she did in 
fact discuss her low back disability with the November 1995 
VA examiner.  However, these arguments are based on 
speculation and are not backed by the objective evidence of 
record.  The Board observes that before the RO can adjudicate 
an original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  See Branson v. West, 12 Vet. App. 32, 35 
(1998).
As previously discussed, under the governing legal authority, 
it is the later of the date of receipt of claim or the date 
entitlement arose that is the earliest effective date 
assignable.  38 C.F.R. § 3.400(b)(2).  After reviewing the 
record, the Board is unable to find a basis for establishing 
an effective date for service connection for lumbosacral 
strain earlier than the date assigned by the RO, February 19, 
1997.


ORDER

An effective date prior to February 19, 1997, for service 
connection for lumbosacral strain, is denied.



		
R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

